                                                              1    LIPSON NEILSON P.C.
                                                                   KALEB D. ANDERSON, ESQ.
                                                              2    Nevada Bar No. 7582
                                                                   AMBER M. WILLIAMS, ESQ.
                                                              3    Nevada Bar No. 12301
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 – Facsimile
                                                                   kanderson@lipsonneilson.com
                                                              6    awilliams@lipsonneilson.com
                                                              7    Attorneys for The Siena Homeowner’s Association
                                                              8                              UNITED STATES DISTRICT COURT
                                                              9                                    DISTRICT OF NEVADA
                                                              10   BANK OF AMERICA, N.A.,                      CASE NO.: 3:16-cv-00188-MMD-VPC
                                                              11                Plaintiff,
                                                                                                               STIPULATION AND ORDER
                                                              12   v.                                          EXTENDING DISPOSITIVE MOTION
                                                                                                               BRIEFING SCHEDULE
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13   THE SIENA HOMEOWNER’S
                                                                                                               (FIRST REQUEST)
Lipson Neilson P.C.




                                                                   ASSOCIATION, THUNDER
                            Las Vegas, Nevada 89144




                                                              14   PROPERTIES, INC.; and HAMPTON &
                                                                   HAMPTON COLLECTIONS, LLC,
                                                              15
                                                                                Defendants.
                                                              16
                                                              17         Plaintiff, BANK OF AMERICA, N.A. (BANA) and Defendants, THE SIENA
                                                              18   HOMEOWNERS         ASSOCIATION (HOA); THUNDER PROPERTIES,                  INC.; and
                                                              19   HAMPTON & HAMPTON COLLECTIONS, LLC (collectively, the Parties), by and
                                                              20   through their attorneys of record, hereby stipulate and agree as follows in accordance
                                                              21   with LR6-1 and LR 26-4:
                                                              22         On November 19, 2018, BANA and the HOA each filed a Motion for Summary
                                                              23   Judgment [ECF Nos. 85 and 86]. Defendants Thunder Properties, Inc. and Hampton
                                                              24   and Hampton Collections, LLC did not file a motion for summary judgment. The current
                                                              25   deadline to file responses to the Motions for Summary Judgment is December 10, 2018.
                                                              26   The parties hereby request a one-week extension of time to file responses to the
                                                              27   motions for summary judgment.
                                                              28   ///

                                                                                                        Page 1 of 2
                                                              1          IT IS HEREBY STIPULATED AND AGREED that the Parties shall have up to
                                                              2    and until December 17, 2018, to file their Responses to the pending Motions for
                                                              3    Summary Judgment. The parties replies to the motions for summary judgment shall be
                                                              4    due on January 7, 2019.
                                                              5          This is the Parties first request for extension of the briefing deadlines. This
                                                              6    request is not intended to cause any delay or prejudice to any party.
                                                              7    Dated this 10th day of December, 2018         Dated this 10th day of December, 2018
                                                              8    LIPSON NEILSON P.C.                           AKERMAN LLP

                                                              9    /s/ Amber M. Williams                         /s/ Jamie K. Combs
                                                                   ________________________________              ________________________________
                                                              10
                                                                   Kaleb D. Anderson, Esq.                       MELANIE D. MORGAN, ESQ.
                                                              11   Nevada Bar No. 7582                           Nevada Bar No. 8215
                                                                   Amber M. Williams, Esq.                       JAMIE K. COMBS, ESQ.
                                                              12   Nevada Bar No. 12301                          Nevada Bar No. 13088
                                                                   9900 Covington Cross Drive, Suite 120         1635 Village Center Circle, Suite 200
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13   Las Vegas, Nevada 89144                       Las Vegas, NV 89134
Lipson Neilson P.C.




                                                                   Attorneys for The Siena Homeowners            Attorneys for Plaintiff Bank of America, N.A.
                            Las Vegas, Nevada 89144




                                                              14
                                                                   Association
                                                              15
                                                                   Dated this 10th day of December, 2018         Dated this 10th day of December, 2018
                                                              16
                                                                   ROGER P. CROTEAU & ASSOCIATES,                NEVADA ASSOCIATION SERVICES
                                                              17   LTD.
                                                              18
                                                                   /s/ Timothy E. Rhoda                          /s/ Brandon E. Wood
                                                              19   ________________________________              ________________________________
                                                                   ROGER P. CROTEAU, ESQ.                        BRANDON E. WOOD, ESQ.
                                                              20   Nevada Bar No. 4958                           Nevada Bar No. 12900
                                                                   TIMOTHY E. RHODA, ESQ.                        6625 S. Valley View Blvd. Suite 300
                                                              21   Nevada Bar No. 7878                           Las Vegas, NV 89118
                                                              22   9120 West Post Rd., Ste. 100                  Attorney for Hampton & Hampton
                                                                   Las Vegas, Nevada 89148                       Collections, LLC
                                                              23   Attorney for Thunder Properties, Inc.

                                                              24         IT IS SO ORDERED.
                                                              25                    10th day of December, 2018.
                                                                         Dated this _____
                                                              26
                                                              27
                                                                                                     ________________________________________
                                                              28                                     UNITED STATES DISTRICT JUDGE

                                                                                                           Page 2 of 2
